FILED
                            NOT FOR PUBLICATION                             MAR 21 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-10005

               Plaintiff - Appellee,             D.C. No. 2:14-cr-00601-SRB

 v.
                                                 MEMORANDUM*
JAY ALI SABREE, a.k.a. Jay A. Sabree,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                     Susan R. Bolton, District Judge, Presiding

                             Submitted March 15, 2016**

Before:        GOODWIN, LEAVY, and CHRISTEN, Circuit Judges.

      Jay Ali Sabree appeals from the district court’s judgment and challenges his

guilty-plea conviction and 48-month sentence for assault by strangling or

suffocating a spouse or intimate partner within Indian country, in violation of 18

U.S.C. §§ 113(a)(8), 1152. Pursuant to Anders v. California, 386 U.S. 738 (1967),

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Sabree’s counsel has filed a brief stating that there are no grounds for relief, along

with a motion to withdraw as counsel of record. We have provided Sabree the

opportunity to file a pro se supplemental brief. No pro se supplemental brief or

answering brief has been filed.

      Sabree waived his right to appeal his conviction and sentence. Our

independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable issue as to the validity of the waiver. See United

States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). We accordingly dismiss

the appeal. See id. at 988.

      At sentencing, the district court announced a special condition of supervised

release that Sabree not contact the victim, Jodah Syretta Seymour, and that the

probation officer verify compliance. This special condition of supervised release

does not appear in the written judgment. We remand to the district court to add to

the written judgment this special supervised release condition. See United States v.

Hernandez, 795 F.3d 1159, 1169 (9th Cir. 2015) (remanding for the district court

to make the written judgment consistent with the unambiguous oral

pronouncement of sentence).

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED; REMANDED to correct the judgment.


                                           2                                    15-10005